Citation Nr: 0032634	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  99-01 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for iliotibial band syndrome on the left.

2.  Entitlement to an initial rating higher than 20 percent 
for iliotibial band syndrome on the right.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant and her father



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from June 1996 to October 
1997.

This matter comes before the Board of Veterans' Appeals on 
appeal from decisions by the Department of Veterans Affairs 
(VA) Louisville, Kentucky, Regional Office (RO).  In a rating 
decision of June 1998, the RO granted service connection for 
iliotibial band syndrome on the right and left, and assigned 
a noncompensable rating for each disability, effective from 
October 29, 1997.  Subsequently, in a decision of January 
2000, a hearing officer at the RO increased the initial 
rating to 20 percent for each disability, effective from 
October 29, 1997.  


FINDINGS OF FACT

1.  The iliotibial band syndrome on the left is not 
productive of more than moderate impairment of the left hip.

2.  The iliotibial band syndrome on the right is not 
productive of more than moderate impairment of the right hip.
 

CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating higher than 
20 percent for iliotibial band syndrome on the left are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.71a, Diagnostic Code 5255 (2000).

2.  The criteria for an initial disability rating higher than 
20 percent for iliotibial band syndrome on the right are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.71a, Diagnostic Code 5255 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the appeal for higher evaluations arises 
from the initial rating decision which established service 
connection for the disabilities and assigned the initial 
disability evaluations.  Therefore, the entire rating period 
is to be considered, including the possibility of staged 
ratings (i.e., separate ratings for separate periods of time) 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  The issues have been characterized 
accordingly.

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issues on appeal has been obtained.  The 
evidence includes the veteran's service medical records and 
post-service medical treatment records.  The veteran has been 
afforded a disability evaluation examination.  Together, the 
examination report and the treatment records contain the 
findings necessary to properly resolve the issues on appeal.  
The veteran has also had a personal hearing.  The Board does 
not know of any additional relevant evidence which is 
available.  Therefore, no further assistance to the veteran 
with the development of evidence is required.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular Diagnostic Code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Although the RO rated the veteran's disabilities under 
Diagnostic Code 5317 which pertains to muscle injuries, the 
Board notes that such a code is primarily applicable in cases 
where the veteran has sustained a gunshot wound to a muscle 
group.  In the present case, the veteran's disability 
consists primarily of impairment of the hip joints rather 
than muscle damage.  Therefore, the Board finds that the 
veteran's iliotibial band syndrome may be more appropriately 
rated by analogy to malunion of the femur under Diagnostic 
Code 5255 which provides that a 10 percent rating is 
warranted if residuals of a femur fracture result in slight 
hip disability.  A 20 percent rating is warranted if there is 
moderate disability of the hip.  A 30 percent rating is 
warranted if there is marked hip disability.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (2000).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (2000).  

The Board has considered the full history of the veteran's 
service-connected disabilities.  A service medical evaluation 
board report dated in August 1997 shows that the veteran was 
referred because of bilateral hip pain.  She had a history of 
hip pain for one year due to snapping in the region of both 
hips, with the left worse than the right.  She had been 
evaluated by multiple physicians with the diagnosis of 
iliotibial band syndrome for which she was referred to 
extensive physical therapy without success.  She was 
subsequently referred to orthopedics where she had findings 
consistent with iliotibial band syndrome and also generalized 
ligamentous laxity which made surgical correction of the 
disorder very difficult.  Because of this she underwent a 
trial of injections in both hips using lidocaine and Kenalog.  
She had mild relief with lidocaine, but no persistent relief 
with the steroid.  The pain reportedly had gotten to the 
point that it severely limited her activity.  She had pain 
with running, bending, squatting, and occasionally even with 
walking.  On physical examination by the medical board, she 
had some mild tenderness to palpation in the region of the 
greater trochanter bilaterally.  With flexion of the hip, she 
had prominent snapping of the iliotibial band over the 
greater trochanter bilaterally, left greater than right, 
which was associated with pain.  She could reproduce this 
with flexing and extending her hips.  She had a full range of 
motion of the hips with 5/5 muscle strength in all muscle 
groups surroundings the hips as well as distally around the 
knee.  Her present status was described as being unable to 
resume full activity due to pain about both hips.  She had 
been maintained on temporary profiles for the prior 10 
months.  Her duty restrictions included being unable to run 
or perform lifting over twenty pounds.  She also could not do 
any road marching or jumps due to the bilateral hip pain.  
The medical board concluded that on hip flexion to 90 degrees 
she had bilateral snapping of the iliotibial bands with 
severe pain which caused more than a moderate interference 
with function and was not remediable by surgery.  Therefore, 
she was medically unacceptable and was referred to the 
physical evaluation board.  

Upon separation from service in October 1997, the veteran 
filed a claim for disability compensation with the VA.  She 
was afforded a disability evaluation examination in December 
1997.  The report shows that the veteran was a 24 year old 
who had received a medical discharge for bilateral 
hyperplasticity of the hips.  She said that the major muscle 
band over her hips slipped when she walked or ran, and that 
this irritated the muscle and caused inflammation and pain in 
her back.  He also said that the pain now spreads into her 
knees and she had even gone to the emergency room for foot 
pain.  Musculoskeletal examination showed that the lower 
extremities had normal strength, normal hair growth, and 
normal warmth.  The hips were double jointed, as were all her 
joints from her fingers to her knees and ankles.  She had a 
completely full range of motion in all joints, and could even 
exceed the normal ranges of motion.  The joints were not 
tender and were not swollen.  She was able to walk on her 
heels and toes and the outsides of her feet.  X-rays of the 
hips were normal.  The pertinent diagnoses were 
hyperplasticity of the joints, double jointedness with 
iliotibial band syndrome; muscle cramping of the left, no 
acute or chronic disease found at this exam; and bilateral 
knee pain, no acute or chronic disease found at this exam.  

The veteran and her father testified at a hearing held at the 
RO in October 1999.  She testified that she was double 
jointed in her hips due to running in service.  She said that 
he hips did not dislocate, but they "sub-lock."  She said 
that this happened when the bone moved out of place and 
allowed the main muscle band in her hip to go into the 
socket.  Then, it slid back and it caused the muscle to tear.  
She said that if she tried to run her legs would probably 
give out on her after 50 feet.  She said that the problem 
occurred all the time.  She also said that she did physical 
therapy three times a day.  She reported that she had to sit 
in particular positions, and that if she sat for 45 minutes 
she would hear a pop when she stood up.  She said that she 
had a wonderful range of motion and could move her legs in 
ways nobody else could, but that it did not feel good.  She 
said that if she walked on an uneven surface she would be 
constantly sore.  She reported that the muscles became 
inflamed.  She also reported having fluid build-up in her 
knees and lower back which she attributed to the service-
connected disabilities.  She said that she had constant pain 
all day.  She said that on a scale from 1 to 10 her pain 
reached a 7 or 8 on a daily basis.  She said that it averaged 
a 5 or 6.  She reported that she worked as a clerk at a 
hotel, and that her employer allowed her to sit when there 
was a break.  She said that she could not stand in the same 
spot for 15 minutes or else her hips would pop.  She also 
said that she had to walk very slowly ups stairs.  The 
veteran's father corroborated her testimony.  He said that 
she did not have a normal gait.  

The RO subsequently obtained copies of the veteran's post-
service VA medical treatment records.  A VA medical record 
dated in November 1997 shows that the veteran reported having 
hip and back pain.  She had a history of subluxation of both 
hips.  Medications were prescribed and an orthopedic 
consultation was planned.  A VA orthopedic note dated in 
January 1998 shows that the veteran had been discharged from 
the military due to hypermobility of her joints.  She stated 
that this caused her to have a great deal of pain.  She said 
that she had worsening of the hip and back pain recently and 
was worried about progression of the hypermobility toward 
degenerative changes.  On physical examination, she had 
hypermobility of the joints.  She could partially sublux her 
hips bilaterally.  She demonstrated this with an internal 
rotation of her hips and then a contraction of her quadriceps 
muscle, causing an apparent jumping of the hip and gross 
visible movement.  By palpating her iliac crest and placing a 
hand across her trochanter and having her do this movement, a 
gross motion was appreciated.  It was not felt to be a 
complete dislocation, but there was substantial motion which 
was discontinuous within the hip joint.  X-rays showed no 
bony abnormality.  The physician concluded that they needed 
to attempt to restrict the hip motion in order to prevent her 
from subluxing the hip joint.  He explained to the patient 
that every time she did that she risked causing degenerative 
changes to the joint as well as increased joint pain.  He 
also explained the benefits of antiinflammatory medications 
in decreasing the amount of swelling that was associated with 
the hypermobility of her joints and the chronic irritation 
that they were undergoing.  She was referred to prosthetics 
for some type of hip girdle device to restrict her motion.  
She was also sent back to X-ray for repeat films done while 
her hips were in their subluxed position.  These showed that 
no gross motion was detectable, but when compared side by 
side with her original films there was movement noted of the 
femoral heads and it was felt that in addition to the 
subluxation she was having snapping of her abductors and 
adductors secondary to the rapid change of position of the 
femoral head.  She was referred to rheumatology to determine 
if any further diagnostic work-up needed to be considered.  
The examiner concluded that he could not think of any 
surgical options to offer the veteran.  Other VA medical 
treatment records cotnain similar information.  The report 
from the rheumatology consultation by the VA in February 1998 
shows that the impression was hyperplasticity of both hips 
with subluxation and generalized hypermobility with chronic 
residual pain.  There was no clinical evidence of rheumatoid 
arthritis.  More recently, a VA treatment record dated in 
June 1999 shows that the veteran complained of bilateral IT 
band tightness, and pain with ambulation and stair climbing.  
The plan was to continue physical therapy stretching.  

After considering all of the relevant evidence, the Board 
finds that it shows that neither the left nor the right 
iliotibial band syndrome is productive of more than moderate 
impairment of each hip.  Although the disorder causes pain 
and restricts the veteran's physical activities, she 
nevertheless maintains a full range of motion and good muscle 
strength.  The Board further finds that the 20 percent rating 
adequately reflects that impairment attributable to 
functional impairment from pain, more movement than normal, 
swelling, and fatigability.  Interference with sitting, 
standing, and weight-bearing have also been considered in the 
assignment of the 20 percent rating.  Other factors listed in 
38 C.F.R. § 4.45, such as weakness, weakened movement, 
incoordination, impaired ability to execute skilled movements 
smoothly, deformity, or atrophy of disuse, have not been 
contended or demonstrated.  Severe impairment of the hip 
joints has not been shown.  Accordingly, the Board concludes 
that the criteria for initial disability ratings higher than 
20 percent for iliotibial band syndrome on the left and on 
the right are not met.

The evidence does not raise a question that a higher rating 
is possible or warranted for any period of time from the 
veteran's claim to the present so as to warrant a "staged" 
rating due to significant change in the level of disability.  
In reaching the above determination, the Board has considered 
the provisions of 38 C.F.R. § 3.102 (2000), but there is not 
such a state of equipoise of the positive evidence with the 
negative evidence to permit a favorable determination.

The record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  See 38 C.F.R. 
§ 3.321(b)(1)(1999).  There has been no showing that the 
veteran's service-connected disabilities have resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  She has not been hospitalized 
for the disorder and there has been no objective evidence 
submitted that the veteran is unemployable due to the 
disabilities or that she has lost substantial periods of time 
from work.  Under these circumstances, the Board finds that 
the veteran has not demonstrated frequent periods of 
hospitalization or marked interference with employment so as 
to render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 


ORDER

1.  An initial rating higher than 20 percent for iliotibial 
band syndrome on the left is denied.

2.  An initial rating higher than 20 percent for iliotibial 
band syndrome on the right is denied.



		
	WARREN W. RICE, JR. 
	Veterans Law Judge
	Board of Veterans' Appeals



 

